DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-11 , filed 08/24/2022, with respect to claims 1-18 have been fully considered and are persuasive.  The rejection of claims 1-18 has been withdrawn. 

Double Patenting
Claims 1 and 13 of this application are patentably indistinct from claims 1 and 13 of Application No. 17/216,211. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claim 2 is provisionally rejected over claim 3 of co-pending Application No. 17/216,211 (reference application).
Claim 4 is provisionally rejected over claim 4 of co-pending Application No. 17/216,211 (reference application).
Claim 5 is provisionally rejected over claim 5 of co-pending Application No. 17/216,211 (reference application).

Claim 6 is provisionally rejected over claim 6 of co-pending Application No. 17/216,211 (reference application).
Claim 7 is provisionally rejected over claim 7 of co-pending Application No. 17/216,211 (reference application).
Claim 9 is provisionally rejected over claim 9 of co-pending Application No. 17/216,211 (reference application).
Claim 10 is provisionally rejected over claim 10 of co-pending Application No. 17/216,211 (reference application).
Claim 11 is provisionally rejected over claim 12 of co-pending Application No. 17/216,211 (reference application).
Claim 14 is provisionally rejected over claim 14 of co-pending Application No. 17/216,211 (reference application).
Claim 15 is provisionally rejected over claim 15 of co-pending Application No. 17/216,211 (reference application).
Claim 16 is provisionally rejected over claim 16 of co-pending Application No. 17/216,211 (reference application).
Claim 17 is provisionally rejected over claim 17 of co-pending Application No. 17/216,211 (reference application).

Allowable Subject Matter
Claims 1-19 are allowed.
Claims 1-12 are allowed because the prior are does not teach or make obvious a carrier plate comprising an opening through which print fluid is ejected via a printhead and through which air flows via an airflow control system between the printhead and the carrier.  It is this combination of limitations, in combination with the other features and limitations of claim 1 that makes these claims allowable over the prior art of record.
Claims 13-19 are allowed because the prior art does not teach or make obvious a method of operating a printing system comprising ejecting fluid from a printhead through an opening on a carrier plate and controlling an airflow control system to selectively flow air through the same opening in the carrier plate between the printhead and the carrier plate.  It is this combination of limitations, in combination with the other features and limitations of claim 13 that makes these claims allowable over the prior art of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853